Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


  INDRAWATIE DEONARINE,

         Plaintiff,                                            CASE NO.:

  vs.

  CONVIVA PHYSICIAN GROUP LLC,
  a Florida Limited Liability Company

        Defendant.
  ____________________________________/

                                             COMPLAINT

         COMES        NOW      the    Plaintiff,   INDRAWATIE          DEONARINE          (hereinafter

  “DEONARINE”), by and through the undersigned Counsel, and sues the Defendant, CONVIVA

  PHYSICIAN GROUP LLC, a Florida Limited Liability Company, (hereinafter “CONVIVA” or

  “Defendant”), and alleges the following:

                                  JURISDICTION AND VENUE

         1.      This is a civil action with damages that exceed Fifteen Thousand Dollars

  ($15,000.00), exclusive of interest and costs.

         2.      This Court is vested with federal question jurisdiction over this action pursuant to

  28 U.S.C. § 1331 for Plaintiff’s claims arising under the Age Discrimination in Employment Act,

  29 U.S.C. §§ 621-634. This Court has supplemental jurisdiction over Plaintiff’s related claims

  arising under state and local laws pursuant to 28 U.S.C. § 1367.

         3.      Venue lies within the Southern District of Florida, West Palm Beach Division,

  pursuant to 28 U.S.C. § 1391(b) because all actions relevant giving rise to this claim arose in this

  Judicial Circuit.



                                                   1
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 16




                              ADMINISTRATIVE PREREQUISITES

         4.       All conditions precedent to the maintenance of this action have been met.

         5.       On or about April 26, 2021, Plaintiff, DEONARINE, timely filed a Charge of

  Discrimination with both the Palm Beach County Office of Equal Opportunity (“OEO”) and the

  U.S. Equal Employment Opportunity Commission (“EEOC”). A copy of said Charge is attached

  hereto as Exhibit “A”.

         6.       A Notice of Dismissal was issued with regard to DEONARINE’S Charge of

  Discrimination following DEONARINE’s request for the issuance of a Right to Sue Notice. A

  copy of the Notice of Dismissal is attached hereto as Exhibit “B”.

         7.       On or about August 5, 2021, the EEOC issued a Notice of Right to Sue. A copy of

  said Notice of Right to Sue is attached hereto as Exhibit “C”.

         8.       This Complaint is being filed within ninety (90) days of receipt of the Notice of

  Right to Sue.

                                              PARTIES

         9.       Plaintiff, DEONARINE is an individual who resided in Palm Beach County,

  Florida, during the time of her employment with CONVIVA.

         10.      At all times herein mentioned, DEONARINE was employed by CONVIVA located

  at 5849 Okeechobee Blvd., West Palm Beach, FL 33412.

         11.      DEONARINE was and is a member of a group protected under the Age

  Discrimination and Employment Act of 1967, 29 U.S.C. §§ 621-634 (ADEA) and the Florida Civil

  Rights Act, Fla. Stat. Ann. § 760.01 (FCRA)’s prohibitions against age discrimination and a hostile

  work environment. Namely:

               a. She was fifty (50) years of age at the time she was terminated; and




                                                   2
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 16




               b. She suffered an adverse employment action after experiencing hostility in the

                  workplace due to her age and unfavorable treatment compared to her younger

                  colleagues.

         12.      CONVIVA is duly authorized and licensed to do business in Palm Beach County,

  Florida. At all times material, CONVIVA was and is engaged in the business of providing

  healthcare services with more than twenty (20) employees. As such, CONVIVA is an “employer”

  as defined by the ADEA and the FCRA.

                                   GENERAL ALLEGATIONS

         13.      DEONARINE was employed at CONVIVA on a continuous basis for more than

  fifteen (15) years from December 2005 through March 31, 2021.

         14.      In 2005, DEONARINE was hired by CONVIVA as a Medical Assistant.

  DEONARINE served in this capacity under Alex Rosen, M.D. until October 2020.

         15.      Following the termination of Dr. Rosen, DEONARINE worked as a “floater”

  medical assistant for several weeks, assisting where needed.

         16.      In December 2020, DEONARINE began working in her capacity as a Medical

  Assistant with Dr. Neshagay Edwards.

         17.      By all accounts, DEONARINE excelled at her position, having not received a

  single disciplinary warning during the first fifteen (15) years that she was employed by CONVIVA

  from December 2005 through December 2020. Notwithstanding, on March 31, 2021, CONVIVA

  terminated DEONARINE not as a result of her performance but due to improper discriminatory

  and illegal reasons.

         18.      While working with Dr. Edwards, DEONARINE’s supervisor was Brian Alvarez.




                                                  3
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 16




         19.     In or around December 2020, CONVIVA hired Arlene Colon, who was younger

  than DEONARINE and had less experience than DEONARINE, as a Lead Medical Assistant.

         20.     At no time prior to Ms. Colon’s hire was DEONARINE notified of an open position

  with CONVIVA or advised of a possible promotional position she would likely be qualified to fill.

         21.     CONVIVA advised DEONARINE that Ms. Colon was hired to assist medical

  assistants, but that she was also the “head” of the medical assistants.

         22.     Around the same time as Ms. Colon’s hire, Mr. Alvarez began calling

  DEONARINE into his office between one and two times per week to issue DEONARINE verbal

  warnings for alleged wrongdoings despite DEONARINE’s prior history of good work

  performance and no prior disciplinary issues. The discipline allegedly surrounded DEONARINE’s

  failure to complete enough task. However, DEONARINE was working longer hours than the other

  medical assistants who did not fall in her subject group, including Ms. Colon.

         23.     During these verbal warnings, Mr. Alvarez would consistently and repeatedly state

  to DEONARINE that she had been with CONVIVA for a long time, stressing her age and tenure.

         24.     In January 2021, DEONARINE reported to Mr. Alvarez that she had been working

  late based on Dr. Edwards’ schedule, but that Ms. Colon, the supposed Lead Medical Assistant,

  left at 5PM each day even if the day’s work had not been completed.

         25.     Rather than address DEONARINE’s concerns over the disparate treatment between

  the two (as well as the other medical assistants who were not part of DEONARINE’s subject

  group), Mr. Alvarez and CONVIVA continued to target DEONARINE. Specifically, CONVIVA,

  through Mr. Alvarez, told DEONARINE that she needed to work “faster” to be done by 5PM as

  she was slow in completing her work. While being told to speed up her work by Mr. Alvarez, Dr.

  Edwards told DEONARINE to “slow down.”




                                                    4
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 16




         26.    Not only was DEONARINE targeted for allegedly “slow” work, but DEONARINE

  was also disciplined based on Dr. Edwards’ time management. For example, Dr. Edwards received

  complaints that she took too long to enter a patient’s room based on the patient’s appointment

  time. Rather than discipline Dr. Edwards for this issue, CONVIVA warned DEONARINE that it

  was her responsibility to help Dr. Edwards get to the room on time.

         27.    On February 2, 2021, CONVIVA issued DEONARINE a written warning, which

  included a 30-day probation to improve her work performance.

         28.    DEONARINE responded to the written warning, which was fabricated and

  unjustified, by working harder, continuing to stay late at work to finish her duties. Despite the

  commitment to her position, the verbal warnings regarding time management and efficiency

  returned by mid-March.

         29.    On March 31, 2021, CONVIVA terminated DEONARINE’s position under the

  pretext of time efficiency although DEONARINE consistently accomplished her work tasks and

  was regularly complimented on her work ethic and commitment to the company. This included

  from Dr. Edwards who at no point in time ever complained about DEONARINE.

         30.    CONVIVA’s termination of DEONARINE was not as a result of her performance

  but due to improper discriminatory and illegal reasons. Specifically, CONVIVA targeted and

  terminated DEONARINE under pretext as a result of her age.

         31.    CONVIVA, upon information and belief, has a recent history of terminating

  employees over the age of forty while retaining and promoting younger employees with less

  experience.

         32.    In addition to the DEONARINE, CONVIVA has extended its pattern of terminating

  senior employees in favor of younger ones, including, without limitation, Dr. Leon Poveda, age




                                                 5
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 16




  sixty-five (65), Dr. Orlando Cuadra, over sixty (60) years of age, Dr. Alex Rosen, age fifty-eight

  (58), Elsa Betanzos, age sixty-two (62), Kimberly Newkirk, age fifty-seven (57), and Beth Walker,

  age sixty (60).

         33.        Plaintiff, Indra Deonarine, due to the adverse employment actions she has faced

  due to discrimination because of her age, has been required to retain the legal services of the

  undersigned Counsel to enforce her rights and is required to pay her attorney a reasonable fee for

  services rendered in this case.

               COUNT I– AGE DISCRIMINATION IN VIOLATION OF
        THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. §§ 621-634

         34.        Plaintiff DEONARINE adopts and incorporates by reference the allegations in

  Paragraphs 1 through 33 of this Complaint as if fully set forth herein.

         35.        Under the ADEA, “it shall be unlawful for an employer – (1) to fail or refuse to

  hire or to discharge any individual or otherwise discriminate against any individual with respect

  to his compensation, terms, conditions, or privileges of employment, because of such individual's

  age; [AND] (2) to limit, segregate, or classify his employees in any way which would deprive or

  tend to deprive any individual of employment opportunities or otherwise adversely affect his status

  as an employee, because of such individual's age.” 29 U.S.C. § 623.

         36.        CONVIVA is an “employer” as defined by the ADEA.

         37.        DEONARINE was fifty-years-old (50) and qualified for her position with

  CONVIVA when her employment was terminated.

         38.        After approximately fifteen (15) years of having DEONARINE serve as

  CONVIVA as a Medical Assistant, CONVIVA hired a significantly younger individual for a Lead

  Medical Assistant position for which DEONARINE was fully qualified.




                                                    6
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 16




         39.    At the time of her termination, DEONARINE was one of the most tenured Medical

  Assistant’s at her facility at CONVIVA. In the time leading up to her dismissal, DEONARINE

  saw significantly younger employees, without her practical experience being hired and promoted,

  but she was never considered or offered any such promotions or advancements.

         40.    Although DEONARINE was recognized for her hard work and commitment

  throughout the first fifteen (15) years of her employment, CONVIVA began to target her in

  December 2020 as she approached the age of fifty (50).

         41.    CONVIVA began to single out DEONARINE for allegedly “slow” work and make

  comments and issue verbal warnings regarding DEONARINE’s time management and time

  efficiency.

         42.    Even after DEONARINE stayed late to complete all tasks and fully complied with

  her 30-day probation notice issued in February 2021, CONVIVA continued to make comments to

  DEONARINE about how long she’d been with the company, how she should know better, and

  that she had time management issues.

         43.    CONVIVA crafted a pretext to effectuate DEONARINE’s termination, issuing

  verbal and written warnings that were unsupported by DEONARINE’s actual work performance.

         44.    CONVIVA’S unlawful employment practices, complained of above, deprived

  DEONARINE of her statutory rights under the ADEA.

         45.    CONVIVA and its employees/agents discriminated against DEONARINE with

  respect to her employment because of her age by subjecting DEONARINE to an insulting work

  environment and by terminating her based on her age.

         46.    As a direct and proximate result of CONVIVA’s conduct and its employees’

  actions, DEONARINE has suffered irreparable harm through her loss of gainful employment and




                                                7
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 16




  through the loss of valuable employment benefits, including group health insurance, life insurance,

  and disability insurance, all of which she would have continued to receive had she not been

  unlawfully terminated.

         47.     As a direct and proximate result of the foregoing, DEONARINE has suffered and

  continues to suffer embarrassment, humiliation, emotional distress, economic losses, and other

  forms of damage.

         48.     What is more, CONVIVA willfully violated DEONARINE’s rights under the

  ADEA and, as a result, is liable for liquidated damages.


                   COUNT II – AGE DISCRIMINATION IN VIOLATION OF
                       THE FLORIDA CIVIL RIGHTS ACT OF 1992

         49.     Plaintiff DEONARINE adopts and incorporates by reference the allegations in

  Paragraphs 1 through 33 of this Complaint as if fully set forth herein.

         50.     At all times material hereto, CONVIVA failed to comply with the FCRA, which

  states, in part, that it is an unlawful employment practice for an employer “[t]o discharge or to fail

  or refuse to hire any individual, or otherwise to discriminate against any individual with respect to

  compensation, terms, conditions, or privileges of employment, because of such individual’s race,

  color, religion, sex, national origin, age, handicap, or marital status.”

         51.     CONVIVA is an “employer” as defined by § 760.09(7) of the Florida Statutes.

         52.     At the time of her termination, DEONARINE was fifty-years-old (50) and

  guaranteed specific civil rights under the Florida Civil Rights Act of 1992, Fla. Stat. 760.10 et.

  seq.

         53.     At all times necessary, DEONARINE was qualified to perform her duties as a

  Medical Assistant.




                                                     8
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 9 of 16




         54.    After approximately fifteen (15) years of having DEONARINE serve as

  CONVIVA as a Medical Assistant, CONVIVA hired a significantly younger individual for a Lead

  Medical Assistant position for which DEONARINE was fully qualified.

         55.    At the time of her termination, DEONARINE was one of the most tenured Medical

  Assistant’s at her facility at CONVIVA. In the time leading up to her dismissal, DEONARINE

  saw significantly younger employees, without her practical experience being hired and promoted,

  but she was never considered or offered any such promotions or advancements.

         56.    Although DEONARINE was recognized for her hard work and commitment

  throughout the first fifteen (15) years of her employment, CONVIVA began to target her in

  December 2020 as she approached the age of fifty (50).

         57.    CONVIVA began to single out DEONARINE for allegedly “slow” work and make

  comments and issue verbal warnings regarding DEONARINE’s time management and time

  efficiency.

         58.    Even after DEONARINE stayed late to complete all tasks and fully complied with

  her 30-day probation notice issued in February 2021, CONVIVA continued to make comments to

  DEONARINE about how long she’d been with the company, how she should know better, and

  that she had time management issues.

         59.    CONVIVA crafted a pretext to effectuate DEONARINE’s termination, issuing

  verbal and written warnings that were unsupported by DEONARINE’s actual work performance.

         60.    CONVIVA’s unlawful employment practices, complained of above, deprived

  DEONARINE of her statutory rights under the FCRA.




                                                9
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 10 of 16




          61.     CONVIVA and its employees/agents discriminated against DEONARINE with

   respect to her employment because of her age by subjecting DEONARINE to an insulting work

   environment, and by terminating her based on her age.

          62.     DEONARINE’s termination constituted an adverse employment action against her

   which was causally related to DEONARINE’s age.

          63.     Similarly situated male and female employees who were not of DEONARINE’s

   age were treated more favorably by CONVIVA and were not terminated because of their age as

   referred to in the General Allegations of this Complaint.

          64.     As a direct and proximate result of CONVIVA’s conduct and its employees’

   actions, DEONARINE has suffered irreparable harm through her loss of gainful employment and

   through the loss of valuable employment benefits, including group health insurance, life insurance,

   and disability insurance, all of which she would have continued to receive had she not been

   unlawfully terminated.

          65.     As a direct and proximate result of the foregoing, DEONARINE has suffered and

   continues to suffer embarrassment, humiliation, emotional distress, economic losses, and other

   forms of damage.

          66.     Any alleged nondiscriminatory reason for this treatment of DEONARINE by

   CONVIVA is a mere pretext for the actual reason for discriminating against her based on her age.

          67.     What is more, the aforementioned actions of CONVIVA were willful, wanton,

   intentional, and with malice or with reckless indifference to DEONARINE’s statutorily protected

   rights and the consequences of such actions, such that DEONARINE is entitled to punitive

   damages.

   COUNT III – HOSTILE WORK ENVIRONMENT BASED ON AGE IN VIOLATION OF
     THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. §§ 621 ET SEQ.



                                                   10
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 11 of 16




          68.     Plaintiff DEONARINE adopts and incorporates by reference the allegations in

   Paragraphs 1 through 33 of this Complaint as if fully set forth herein.

          69.     A hostile work environment exists, in violation of 29 U.S.C. § 623(a), when (1) an

   employee belongs to a protected group, (2) the employee has been subject to unwelcome

   harassment, (3) the harassment was based on a protected characteristic, (4) the harassment was

   sufficiently severe or pervasive to alter the terms and conditions of employment and create a

   discriminatorily abusive working environment, and (5) the employer is responsible for such

   environment under a theory of vicarious or direct liability.

          70.     At the time of her termination, DEONARINE was a fifty-year-old female who was

   guaranteed specific civil rights under the ADEA.

          71.     During the course and scope of DEONARINE’s employment, CONVIVA and its

   management level employees subjected DEONARINE to unwelcome harassment because of her

   age from around December 2020 through and including her termination.

          72.     Specifically, after approximately fifteen (15) years of having DEONARINE serve

   as a Medical Assistant with CONVIVA and receiving no complaints or reprimands during that

   time, CONVIVA began to target DEONARINE, failing to advise her of an opportunity for

   promotion to Lead Medical Assistant and singling DEONARINE out for pretextual work

   performance concerns, which included constant verbal warnings about work issues outside of

   DEONARINE’s control, and complaints about her time management.

          73.     The harassment that CONVIVA inflicted upon DEONARINE was sufficiently

   severe and pervasive to alter the terms and conditions of her employment with CONVIVA and

   create a discriminatorily abusive working environment, such that DEONARINE constantly felt

   discriminated against and her employment threatened.



                                                   11
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 12 of 16




          74.     The conduct inflicted upon DEONARINE was so severe or pervasive that it created

   an environment where a reasonable person would find it hostile or abusive.

          75.     DEONARINE perceived the work environment at CONVIVA as abusive.

          76.     The harassment occurred frequently, was humiliating, and unreasonably interfered

   with DEONARINE’s ability to perform her job responsibilities with CONVIVA.

          77.     DEONARINE is liable because its supervisory personnel were responsible for the

   discriminatory actions complained of, which actions were in violation of law, and CONVIVA took

   no corrective action to stop and/or prevent said harassment.

          78.     In fact, management at CONVIVA took an active role in the discriminatory actions

   against DEONARINE, specifically requiring DEONARINE to work longer hours than any other

   Medical Assistant, including the Lead Medical Assistant.

          79.     CONVIVA knew or should have known about their discriminating actions, as listed

   above, and CONVIVA failed to take prompt remedial action, in violation of the ADEA.

          80.     As a direct and proximate result of CONVIVA’s conduct and its employees’

   actions, DEONARINE has suffered irreparable harm through her loss of gainful employment and

   through the loss of valuable employment benefits, including group health insurance, life insurance,

   and disability insurance, all of which she would have continued to receive had she not been

   unlawfully terminated.

          81.     As a direct and proximate result of the foregoing, DEONARINE has suffered and

   continues to suffer embarrassment, humiliation, emotional distress, economic losses, and other

   forms of damage.

          82.     What is more, CONVIVA willfully violated DEONARINE’s rights under the

   ADEA and, as a result, is liable for liquidated damages.




                                                   12
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 13 of 16




   COUNT IV – HOSTILE WORK ENVIRONMENT BASED ON AGE IN VIOLATION OF
                   THE FLORIDA CIVIL RIGHTS ACT OF 1992

          83.     Plaintiff DEONARINE adopts and incorporates by reference the allegations in

   Paragraphs 1 through 33 of this Complaint as if fully set forth herein.

          84.     A hostile work environment exists, in violation of Fla. Stat. Chapter 760.10(1)(a),

   when (1) an employee belongs to a protected group, (2) the employee has been subject to

   unwelcome harassment, (3) the harassment was based on a protected characteristic, (4) the

   harassment was sufficiently severe or pervasive to alter the terms and conditions of employment

   and create a discriminatorily abusive working environment, and (5) the employer is responsible

   for such environment under a theory of vicarious or direct liability.

          85.     At the time of her termination, DEONARINE was a fifty-year-old female who was

   guaranteed specific civil rights under the Florida Civil Rights Act of 1992, Fla. Stat. 760.10 et.

   seq.

          86.     During the course and scope of DEONARINE’s employment, CONVIVA and its

   management level employees subjected DEONARINE to unwelcome harassment because of her

   age from around December 2020 through and including her termination.

          87.     Specifically, after approximately fifteen (15) years of having DEONARINE serve

   as a Medical Assistant with CONVIVA and receiving no complaints or reprimands during that

   time, CONVIVA began to target DEONARINE, failing to advise her of an opportunity for

   promotion to Lead Medical Assistant and singling DEONARINE out for pretextual work

   performance concerns, which included constant verbal warnings about work issues outside of

   DEONARINE’s control, and complaints about her time management.

          88.     The harassment that CONVIVA inflicted upon DEONARINE was sufficiently

   severe and pervasive to alter the terms and conditions of her employment with CONVIVA and



                                                   13
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 14 of 16




   create a discriminatorily abusive working environment, such that DEONARINE constantly felt

   discriminated against and her employment threatened.

          89.     The conduct inflicted upon DEONARINE was so severe or pervasive that it created

   an environment where a reasonable person would find it hostile or abusive.

          90.     DEONARINE perceived the work environment at CONVIVA as abusive.

          91.     The harassment occurred frequently, was humiliating, and unreasonably interfered

   with DEONARINE’s ability to perform her job responsibilities with CONVIVA.

          92.     DEONARINE is liable because its supervisory personnel were responsible for the

   discriminatory actions complained of, which actions were in violation of law, and CONVIVA took

   no corrective action to stop and/or prevent said harassment.

          93.     In fact, management at CONVIVA took an active role in the discriminatory actions

   against DEONARINE, specifically requiring DEONARINE to work longer hours than any other

   Medical Assistant, including the Lead Medical Assistant.

          94.     CONVIVA knew or should have known about their discriminating actions, as listed

   above, and CONVIVA failed to take prompt remedial action, in violation of the FCRA.

          95.     As a direct and proximate result of CONVIVA’s conduct and its employees’

   actions, DEONARINE has suffered irreparable harm through her loss of gainful employment and

   through the loss of valuable employment benefits, including group health insurance, life insurance,

   and disability insurance, all of which she would have continued to receive had she not been

   unlawfully terminated.

          96.     As a direct and proximate result of the foregoing, DEONARINE has suffered and

   continues to suffer embarrassment, humiliation, emotional distress, economic losses, and other

   forms of damage.




                                                   14
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 15 of 16




          97.        What is more, the unlawful employment practices complained of above committed

   by CONVIVA’s were willful, wanton, intentional and with malice or with reckless indifference to

   DEONARINE’s statutorily protected rights, such that DEONARINE is entitled to punitive

   damages.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, INDRAWATIE DEONARINE, demands judgment against

   Defendant, CONVIVA PHYSICIAN GROUP LLC, a Florida Limited Liability Company, and

   requests the following relief:

   1. Enter judgment in favor of DEONARINE for CONVIVA’s violations of the ADEA and the

      FCRA.

   2. Award DEONARINE actual damages suffered;

   3. Award back pay and value of lost employment benefits to DEONARINE;

   4. Award front pay to DEONARINE for the years she would have worked absent CONVIVA’s

      discriminatory treatment;

   5. Enter judgment in favor of DEONARINE for compensatory damages for the embarrassment,

      anxiety, humiliation, and emotional distress DEONARINE has suffered and continues to

      suffer;

   6. Award DEONARINE punitive damages;

   7. Award to DEONARINE all costs and reasonable attorney’s fees incurred in connection with

      this action;

   8. Award prejudgment interest on all monetary recovery obtained;

   9. An injunction permanently enjoining CONVIVA PHYSICIAN GROUP LLC, a Florida

      Limited Liability Company, its officers, agents, employees, assigns and all persons in active




                                                   15
Case 9:21-cv-81568-DMM Document 1 Entered on FLSD Docket 09/03/2021 Page 16 of 16




      concert of participation with them from engaging in any employment practice which

      discriminates on the basis of age; and

   10. Grant such additional or alternative relief as may appear to the court to be just and equitable.



                                       JURY TRIAL DEMAND

          Plaintiff, INDRAWATIE DEONARINE, demands a trial by jury on all issues so triable.

   Dated September 3, 2021.

                                         Sconzo Law Office, P.A.
                                         3825 PGA Boulevard, Suite 207
                                         Palm Beach Gardens, FL 33410
                                         Telephone: (561) 729-0940
                                         Facsimile: (561) 491-9459

                                         By: /s/ Gregory S. Sconzo
                                         GREGORY S. SCONZO, ESQUIRE
                                         Florida Bar No.: 0105553
                                         SAMANTHA L. SIMPSON, ESQ.
                                         Florida Bar No.: 1010423
                                         Primary Email: greg@sconzolawoffice.com
                                         Primary Email: samantha@sconzolawoffice.com
                                         Secondary Email: alexa@sconzolawoffice.com




                                                    16
